DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27th, 2020, May 11th, 2021, and January 10th, 2022 has been considered and entered

Claim Objections
Claim 1 and 12-13 are objected to because of the following informalities:  
Claim 1 recites “the respective images positions”, but should read “the respective image positions”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a first processing logic” in claims 1-3
“a second processing logic” in claims 1 and 4
“a third processing logic” in claims 1 and 5-6
“a fourth processing logic” in claims 1, 7-8, and 11 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure can be found in paragraph 81 of the specification, which recites, “According to various embodiments of the invention, the first processing logic 430 may be the processor 411 operating in accordance with software instructions, a hardware configuration of the processor 411, or a combination thereof. It should be understood that any or all of the functions discussed herein may be implemented in a10 pure hardware implementation and/or by a processor operating in accordance with”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly claims 12 and 13, recite, “obtain a view position at which the first image should represent the view”. It is unclear as to whether the claim requires the representation of the view.
Claims 2-11 are further rejected based on their dependency to independent claim 1.
Claim 2 recites, “obtain a view time at which the first image should represent the view”. It is unclear as to whether the claim requires the representation of the view. 
Claims 3 and 4 are further rejected due to their dependency to rejected claim 2. 
	Claim 1, and similarly claims 12 and 13 recite the term “view”, the metes and bounds of the term “view” are unclear. For example, it is unclear what a view represents, i.e., does it represent a bounded or limited location? Address? An image? An image can represent a view, but the limitation “obtain a view position at which the first image should represent the view” infers that a “view” is separate and distinct from an image. In addition, the limitation is indefinite since it uses the term “should” such that it is unclear if the claim is requiring the image is of the “view” or if it does not require that the image represents the view. 
	Claims 2-11 are rejected due to their dependency to rejected independent claim 1. 
Claim 10 recites the limitation "the view time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “an animation of the view” in line 2, and then recites “an animation of the view” in line 4. It is unclear as to whether two or more images representing an animation of the view is the same animation as compared to the addition of moving effects to two or more images to create an animation of the view, or whether these are two different animations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 12, and 13, the claims recite the abstract idea of displaying a first image representing a view, and mentally determine ” a view position at which the first image should represent the view … obtain one or more image descriptors of the view defining how the first image should represent the view …”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally determine the position of an image to be obtained based on image descriptors, or alternatively, mentally generating an image based on descriptors. 
For example, a human could mentally and with the aid of pen and paper determine a view position of an image based on image descriptors. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a “device (Claim 1)”, a “processing logic (Claim 1)”, and a “computer program product (Claim 11)” are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “elect, in a collection of images, said images having associated respective image positions, and having further associated therewith respective image descriptors, a second image representing the view based at least on the view position, the respective images positions of each image in the collection of images, the one or more image descriptors of the view and said respective image descriptors of each image in the collection of images; an access to a fourth processing logic configured to: create said first image representing the view based at least on said second image representing the view; modify said first image representing the view using said one or more image descriptors of the view” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “an association to a display means configured to display said modified first image to the user” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Displaying an image to a user is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a device, a processing logic, and a computer program product does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-11 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “displaying a first image representing a view” claim 1). 
In addition, claim 13 is rejected under 35 U.S.C. 101 because the claimed invention encompasses non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer program product (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101).
Accordingly, claims 1-13 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20140324843 A1) (“Rapoport”) in view of Chau (US 20100250581 A1) (“Chau”).

With respect to claim 1 Rapoport teaches a device configured to display a first image representing a view, said device comprising: 
a first processing logic configured to obtain a view position at which the first image should represent the view (See at least Rapoport Paragraph 52 “In one aspect, system 500 may perform a search query for street level images 509 in response to a user request. For example, the user may enter a search query for street level images using the client device 510. In response to the search query, a set of street level images 509 associated with a location may be returned. The user may view these street level images 509, for example, on the display 511 of client device 510. Although the images retuned by the server 501 may accurately depict the location, the user's interest may be directed towards viewing images of the location that depict current environmental conditions at a specific period of time, such as a time the user will at the location.”); 
an access to a second processing logic configured to obtain one or more image descriptors of the view defining how the first image should represent the view (See at least Rapoport Paragraph 53 “The search request may include signals indicating which images are relevant to the user's interest. For example, a user request for “Vermont ski resorts” may indicate that the user does not just want images of these resorts, but specific imagery depicting the location during the winter months. Other types of signals indicating a user's interest in specific imagery of a location may include information about the user such as their current distance from a location or their navigation history. For example, if a user's navigation history discloses that the user has been searching for cold weather type items like ski boots; this may indicate that the user wants specific imagery of the location depicted in winter months. System 500 can be configured to rank the selected images that are most visually relevant to the user's interest.”);
an access to a third processing logic configured to: select, in a collection of images, said images having associated respective image positions, and having further associated therewith respective image descriptors, a second image representing the view based at least on the view position, the respective images positions of each image in the collection of images, the one or more image descriptors of the view and said respective image descriptors of each image in the collection of images (See at least Rapoport Paragraphs 54-55 “In order to facilitate the image ranking operations of system 500, the instructions 506 of server 501 may further include an image ranking module 503. The image ranking module 503 may be operable in conjunction with the server 210 from where it may receive the above described signals indicating which images are visual relevant to a user's interest. The functionally of this module can exist in a fewer or greater number of modules than shown in FIG. 5, with such modules residing at one or more computing devices, which may be geographically dispersed. The image ranking module 503 may perform image analysis on the set of street level images 509 in order to determine a priority order for displaying the images to a user. For example, the image analysis may identify various lighting or weather conditions depicted in the street level images 509. In this respect, a highest ranking image may reflect the current conditions expected at the location at the specific time period, such as a time the user will arrive at the location.”);
Rapoport, however, fails to explicitly disclose an access to a fourth processing logic configured to: create said first image representing the view based at least on said second image representing the view; modify said first image representing the view using said one or more image descriptors of the view; an association to a display means configured to display said modified first image to the user.
Chau, however, teaches an access to a fourth processing logic configured to: create said first image representing the view based at least on said second image representing the view; modify said first image representing the view using said one or more image descriptors of the view (See at least Chau Paragraphs 52-54 “An image is then created based on both the previously-captured street level image of the requested location and the image data associated with current conditions at the requested location. For example, as shown in FIG. 7, the server 110 may create a new instance 710 of the street level image and replace the pixels 720 associated with the sky with some or all or the pixels of the condition-reflective image 730. The resultant image 750 is transmitted to client 150 for display, such as part of a web page 760. The transmission may occur as a single bitmap prepared by the server, or as multiple images (such as multiple bitmap files) and sufficient information for the client computer to display the street level image and the condition-reflective images together. In that regard, the resultant image represents both actual objects at the location and actual weather conditions. In one aspect of the system and method, the images of the condition-reflective images 260 are structured to create a visually pleasing image. For example, the condition-reflective images may comprise previously captured images of the sky in climates similar to the requested location rather than drawings or cartoon-style images as is common with many icons.”)
an association to a display means configured to display said modified first image to the user (See at least Chau Paragraph 57 “The modified street level image is then displayed on the client computer.”)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to include a fourth processing logic configured to: create said first image representing the view based at least on said second image representing the view; modify said first image representing the view using said one or more image descriptors of the view and an association to a display means configured to display said modified first image to the user, as taught by Chau, in order to accurately display images of areas based on the time and weather of the area when the user is there (Chau Abstract “In one aspect, the system and method provides a modified image in response to a request for a street level image at a particular location, wherein the previously captured image is modified to illustrate the current conditions at the requested location.”).

With respect to claim 2, Rapoport in view of Chau teach that the first processing logic is further configured to obtain a view time at which the first image should represent the view (Rapoport Paragraph 55 “The image ranking module 503 may perform image analysis on the set of street level images 509 in order to determine a priority order for displaying the images to a user. For example, the image analysis may identify various lighting or weather conditions depicted in the street level images 509. In this respect, a highest ranking image may reflect the current conditions expected at the location at the specific time period, such as a time the user will arrive at the location.”).

With respect to claim 4, Rapoport in view of Chau teach that the second processing logic is configured to obtain the one or more image descriptors of the view based on the view time and the view position (See at least Rapoport Paragraph 55 “The image ranking module 503 may perform image analysis on the set of street level images 509 in order to determine a priority order for displaying the images to a user. For example, the image analysis may identify various lighting or weather conditions depicted in the street level images 509. In this respect, a highest ranking image may reflect the current conditions expected at the location at the specific time period, such as a time the user will arrive at the location.” | Paragraph 57 “FIG. 6 is a flow diagram 600 depicting an example of some of the aspects described above. At stage 610, a request for images of a location may be received. For example, a server may receive a request for real-world street level imagery of a location from a client device, such as client device 510 of FIG. 5. The user may enter a search query using, for example, a browser on a display of the client device. The user's query may include information indicating real-world coordinates of the location, such as a longitude/latitude position, a street address or other types identifying information that may be used to determine the location of which the user desires to view street level imagery” | Paragraph 59 “At stage 630, it may be determined when a user will be at the location at a future point in time, such as the user's time of arrival at the location. For example, a number of indicators can be used to determine when a user will be at the location. One such indicator for a user traveling to the location may include the user's current GPS location. For example, from this GPS information, the user's expected time of arrival at the location can be interpolated given the user rate of travel.”).

With respect to clam 5, Rapoport in view of Chau teach a memory being associated with the collection of images, and wherein the third processing logic is located onboard the device (See at least Chau Paragraph 50 “Server 110 also determines whether it has access to image data associated with the current condition at the location. For example, if current weather conditions indicate that the sky is partly cloudy at the requested location, server 110 queries the condition-reflective images 260 for data representing an image corresponding with the partly cloudy condition (such as a bitmap or instructions for drawing a partly cloudy sky). In response, an image of a partly cloudy image 610 such as that shown in FIG. 6 may be retrieved.” | Paragraph 25 “As shown in FIGS. 1-2, a system 100 in accordance with one aspect of the invention includes a computer 110 containing a processor 210, memory 220 and other components typically present in general purpose computers.”).

With respect to claim 6, Rapport in view of Chau teach a communication port to communicate with one or more servers, wherein said one or more servers comprise one or more memories storing said collection of images, and wherein the third processing logic is located onboard said one or more servers. (See at least Chau Paragraph 65 “In other aspects of the system and method, the server compares the previously-captured image with the current conditions and only modifies the image if the conditions do not match. For example, in response to a request from a user for a street level image of a particular street, a processor may retrieve the currently-stored street level image and use image processing (e.g., pattern recognition) to determine the approximate number of vehicles on the street. This information, in turn, is used to obtain a value indicative of the amount traffic shown in the picture. The processor also obtains a value, from a source of traffic data, associated with the current amount of traffic on the street.”) (See at least Rapoport Paragraph 37 “ FIG. 5 is a block diagram of an example system 500, which includes a server 501 coupled to a network 595 and one or more client devices (only client device 510 being shown in FIG. 5 for clarity) capable of communicating with the server 501 over the network 595. The server 501 may include a processor 502, memory 504, and other components typically present in general purpose computers.” | Paragraph 47 “The instructions 516 may include a browser for displaying network content, and a navigation history of a user of the client device 510. The browser provides for the display of network content, such as street level images, a set of search results or other types of network content, to a user of the client device 510 by sending and receiving data across the network 595. The network content may be received in response to a search query that includes a search text including an indication of a location. The search results returned are associated with locations within the geographic region. For example, the search results can be a number of street level images of different buildings or landscapes within the geographic region.”).

With respect to claim 7, Rapoport in view of Chau teach that the fourth processing logic is located onboard said user computing device (See at least Chau Paragraph 25 “As shown in FIGS. 1-2, a system 100 in accordance with one aspect of the invention includes a computer 110 containing a processor 210, memory 220 and other components typically present in general purpose computers.”).

With respect to claim 8, Rapoport in view of Chau teach that the fourth processing logic is located onboard said one or more servers (See at least Rapoport Paragraph 37 “ FIG. 5 is a block diagram of an example system 500, which includes a server 501 coupled to a network 595 and one or more client devices (only client device 510 being shown in FIG. 5 for clarity) capable of communicating with the server 501 over the network 595. The server 501 may include a processor 502, memory 504, and other components typically present in general purpose computers.” | Paragraph 47 “The instructions 516 may include a browser for displaying network content, and a navigation history of a user of the client device 510. The browser provides for the display of network content, such as street level images, a set of search results or other types of network content, to a user of the client device 510 by sending and receiving data across the network 595. The network content may be received in response to a search query that includes a search text including an indication of a location. The search results returned are associated with locations within the geographic region. For example, the search results can be a number of street level images of different buildings or landscapes within the geographic region.”).

With respect to claim 10, Rapoport in view of Chau teach one or more communication ports to services providing timed, geo-referenced predictions of image descriptors of the view, said first logic being configured to receive one or more meteorological descriptors using said one or more communication ports based on the view time and the view position (See at least Chau Paragraph 41 “Data 230 may also include different images associated with potential environmental conditions at the locations captured in street level images. For example and as shown in FIG. 6, an image 601 of a partly cloudy sky may be associated with the condition of a partly cloudy sky. By further way of example only, the images may be associated with other weather characteristics such as precipitation (e.g., raining, snowing, hailing), cloud cover (e.g., the fraction of the sky obscured by clouds and the type of clouds) and wind (e.g., blowing leaves, bowed trees). Other states of a geographic location that are visible to people and change routinely over time may also be represented, such as traffic and the time of day. More examples of condition-reflective images 260 are discussed below.” | Paragraph 42 “System 100 may further include a source that provides information about the current conditions at a geographical location. These sources may be stored at the server 110 or, as shown in FIG. 1, may comprise external sources such as websites at different domains than the domain of server 110. One possible external source of information is weather server 290. In response to receiving a location over network 295, weather server 290 provides information 291 about the weather at the location. For example, weather server 290 may comprise the web server of the National Weather Service of the National Oceanic and Atmospheric Administration” | Paragraphs 49-50 “The system and method also retrieves information reflecting the current conditions at the requested location. For example, server 110 may determine whether there is any weather information associated with a requested latitude/longitude position by transmitting the latitude/longitude to weather server 290. Alternatively, server 270 may translate and transmit the location requested by the user into a location format used by the server. For example, the server 110 may use the latitude/longitude of the requested position to determine and transmit the name of the nearest city known to the weather server. In response, weather server 290 returns an indication of the current weather conditions at the location, such as a character string indicating “partly cloudy” or “sunny” conditions. Server 110 also determines whether it has access to image data associated with the current condition at the location. For example, if current weather conditions indicate that the sky is partly cloudy at the requested location, server 110 queries the condition-reflective images 260 for data representing an image corresponding with the partly cloudy condition (such as a bitmap or instructions for drawing a partly cloudy sky). In response, an image of a partly cloudy image 610 such as that shown in FIG. 6 may be retrieved.”).

With respect to claim 12 Rapoport teaches a method configured to display a first image representing a view, said device comprising: 
a first processing logic configured to obtaining a view position at which the first image should represent the view; (See at least Rapoport Paragraph 52 “In one aspect, system 500 may perform a search query for street level images 509 in response to a user request. For example, the user may enter a search query for street level images using the client device 510. In response to the search query, a set of street level images 509 associated with a location may be returned. The user may view these street level images 509, for example, on the display 511 of client device 510. Although the images retuned by the server 501 may accurately depict the location, the user's interest may be directed towards viewing images of the location that depict current environmental conditions at a specific period of time, such as a time the user will at the location.”); 
obtaining one or more image descriptors of the view defining how the first image should represent the view (See at least Rapoport Paragraph 53 “The search request may include signals indicating which images are relevant to the user's interest. For example, a user request for “Vermont ski resorts” may indicate that the user does not just want images of these resorts, but specific imagery depicting the location during the winter months. Other types of signals indicating a user's interest in specific imagery of a location may include information about the user such as their current distance from a location or their navigation history. For example, if a user's navigation history discloses that the user has been searching for cold weather type items like ski boots; this may indicate that the user wants specific imagery of the location depicted in winter months. System 500 can be configured to rank the selected images that are most visually relevant to the user's interest.”);
selecting, in a collection of images, said images having associated with respective image positions, and having further associated therewith respective image descriptors, a second image representing the view based at least on the view position, the respective images positions, the one or more image descriptors of the view and said respective image descriptors of each image in the collection of images (See at least Rapoport Paragraphs 54-55 “In order to facilitate the image ranking operations of system 500, the instructions 506 of server 501 may further include an image ranking module 503. The image ranking module 503 may be operable in conjunction with the server 210 from where it may receive the above described signals indicating which images are visual relevant to a user's interest. The functionally of this module can exist in a fewer or greater number of modules than shown in FIG. 5, with such modules residing at one or more computing devices, which may be geographically dispersed. The image ranking module 503 may perform image analysis on the set of street level images 509 in order to determine a priority order for displaying the images to a user. For example, the image analysis may identify various lighting or weather conditions depicted in the street level images 509. In this respect, a highest ranking image may reflect the current conditions expected at the location at the specific time period, such as a time the user will arrive at the location.”);
Rapoport, however, fails to explicitly disclose creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view; displaying said first image.
Chau, however, teaches creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view (See at least Chau Paragraphs 52-54 “An image is then created based on both the previously-captured street level image of the requested location and the image data associated with current conditions at the requested location. For example, as shown in FIG. 7, the server 110 may create a new instance 710 of the street level image and replace the pixels 720 associated with the sky with some or all or the pixels of the condition-reflective image 730. The resultant image 750 is transmitted to client 150 for display, such as part of a web page 760. The transmission may occur as a single bitmap prepared by the server, or as multiple images (such as multiple bitmap files) and sufficient information for the client computer to display the street level image and the condition-reflective images together. In that regard, the resultant image represents both actual objects at the location and actual weather conditions. In one aspect of the system and method, the images of the condition-reflective images 260 are structured to create a visually pleasing image. For example, the condition-reflective images may comprise previously captured images of the sky in climates similar to the requested location rather than drawings or cartoon-style images as is common with many icons.”)
Displaying said first image (See at least Chau Paragraph 57 “The modified street level image is then displayed on the client computer.”)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view and displaying said first image, as taught by Chau, in order to accurately display images of areas based on the time and weather of the area when the user is there (Chau Abstract “In one aspect, the system and method provides a modified image in response to a request for a street level image at a particular location, wherein the previously captured image is modified to illustrate the current conditions at the requested location.”).

With respect to claim 13, Rapoport teaches A computer program product configured to display a first image representing a view, said device comprising: 
a first processing logic configured to obtaining a view position at which the first image should represent the view; (See at least Rapoport Paragraph 52 “In one aspect, system 500 may perform a search query for street level images 509 in response to a user request. For example, the user may enter a search query for street level images using the client device 510. In response to the search query, a set of street level images 509 associated with a location may be returned. The user may view these street level images 509, for example, on the display 511 of client device 510. Although the images retuned by the server 501 may accurately depict the location, the user's interest may be directed towards viewing images of the location that depict current environmental conditions at a specific period of time, such as a time the user will at the location.”); 
obtaining one or more image descriptors of the view defining how the first image should represent the view (See at least Rapoport Paragraph 53 “The search request may include signals indicating which images are relevant to the user's interest. For example, a user request for “Vermont ski resorts” may indicate that the user does not just want images of these resorts, but specific imagery depicting the location during the winter months. Other types of signals indicating a user's interest in specific imagery of a location may include information about the user such as their current distance from a location or their navigation history. For example, if a user's navigation history discloses that the user has been searching for cold weather type items like ski boots; this may indicate that the user wants specific imagery of the location depicted in winter months. System 500 can be configured to rank the selected images that are most visually relevant to the user's interest.”);
selecting, in a collection of images, said images having associated with respective image positions, and having further associated therewith respective image descriptors, a second image representing the view based at least on the view position, the respective images positions, the one or more image descriptors of the view and said respective image descriptors of each image in the collection of images (See at least Rapoport Paragraphs 54-55 “In order to facilitate the image ranking operations of system 500, the instructions 506 of server 501 may further include an image ranking module 503. The image ranking module 503 may be operable in conjunction with the server 210 from where it may receive the above described signals indicating which images are visual relevant to a user's interest. The functionally of this module can exist in a fewer or greater number of modules than shown in FIG. 5, with such modules residing at one or more computing devices, which may be geographically dispersed. The image ranking module 503 may perform image analysis on the set of street level images 509 in order to determine a priority order for displaying the images to a user. For example, the image analysis may identify various lighting or weather conditions depicted in the street level images 509. In this respect, a highest ranking image may reflect the current conditions expected at the location at the specific time period, such as a time the user will arrive at the location.”);
Rapoport, however, fails to explicitly disclose creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view; displaying said first image.
Chau, however, teaches creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view (See at least Chau Paragraphs 52-54 “An image is then created based on both the previously-captured street level image of the requested location and the image data associated with current conditions at the requested location. For example, as shown in FIG. 7, the server 110 may create a new instance 710 of the street level image and replace the pixels 720 associated with the sky with some or all or the pixels of the condition-reflective image 730. The resultant image 750 is transmitted to client 150 for display, such as part of a web page 760. The transmission may occur as a single bitmap prepared by the server, or as multiple images (such as multiple bitmap files) and sufficient information for the client computer to display the street level image and the condition-reflective images together. In that regard, the resultant image represents both actual objects at the location and actual weather conditions. In one aspect of the system and method, the images of the condition-reflective images 260 are structured to create a visually pleasing image. For example, the condition-reflective images may comprise previously captured images of the sky in climates similar to the requested location rather than drawings or cartoon-style images as is common with many icons.”)
Displaying said first image (See at least Chau Paragraph 57 “The modified street level image is then displayed on the client computer.”)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to creating said first image representing the view based at least on said second image representing the view; modifying said first image representing the view using the one or more image descriptors of the view and displaying said first image, as taught by Chau, in order to accurately display images of areas based on the time and weather of the area when the user is there (Chau Abstract “In one aspect, the system and method provides a modified image in response to a request for a street level image at a particular location, wherein the previously captured image is modified to illustrate the current conditions at the requested location.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20140324843 A1) (“Rapoport”) in view of Chau (US 20100250581 A1) (“Chau”) further in view of Anguelov (US 9286545 B1) (“Anguelov”).

	With respect to claim 3, Rapoport in view of Chau teach calculating the view time based on an initial time, and a travel time to the view position calculated using an initial position and the view position (See at least Rapoport Paragraph 59 “At stage 630, it may be determined when a user will be at the location at a future point in time, such as the user's time of arrival at the location. For example, a number of indicators can be used to determine when a user will be at the location. One such indicator for a user traveling to the location may include the user's current GPS location. For example, from this GPS information, the user's expected time of arrival at the location can be interpolated given the user rate of travel.”).
	Rapoport in view of Chau, however, fail to explicitly disclose that the calculation uses the roads in between.
	Anguelov, however, teaches that the calculation uses the roads in between (See at least Anguelov Col. 2 lines 8-21 “Although locations are capable of being expressed with respect to multiple reference systems, a geocoding routine may not have all of the information necessary to perform a precise conversion. Accordingly, a geocoding routine may make an approximation based on the information it has. For example, assume a geocoding routine has access to data that pairs some latitude/longitude and street address positions, such as pairing “1 Second Street” with (37.00000°, -122.00000) and “1000 Second Street” with (37.02000, -122.02000). To approximate the latitude/longitude of “500 Second Street', which is halfway between the two known street addresses, the geocoder may assume the latitude/longitude occurs halfway between the two known latitude/longitude positions, namely (37.01.000°, -122.01.000).”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to include calculations based on roads in between, as taught by Anguelov as disclosed above, in order to determine accurate view times based on areas around the target position (Anguelov Abstract “n one aspect, a system and method is provided that matches images that are associated with street addresses with images that are associated with locations that are stored with respect to another reference system, such as latitude/longitude”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20140324843 A1) (“Rapoport”) in view of Chau (US 20100250581 A1) (“Chau”) further in view of Addepalli (US 20170251339 A1) (“Addepalli”).
	
	With respect to claim 9, Rapoport in view of Chau fail to explicitly disclose one or more communication ports to external sensors associated with the view, said processing logic being configured to receive one or more descriptors of the view using said one or more communication ports.
	Addepalli, however, teaches one or more communication ports to external sensors associated with the view, said processing logic being configured to receive one or more descriptors of the view using said one or more communication ports (See at least Addepalli Paragraph 58 “Further embodiments of communication system 10 enable real-time collaborative vehicle sensing in which OBU 30 of vehicle 4 (and any number of other OBUs in other vehicles) can push dynamic, transient data gathered from sensors on the vehicle, or from other devices (e.g., mobile devices) connected to OBU 30, to an Internet-based cloud with potentially extremely low latency, where such data can be aggregated and processed. Thus, essentially any real-time scaled view of this sensor data (i.e., very small scale to very large scale) can be enabled. In addition, embodiments of communication system 10 can also provide intelligent caching of navigational map tiles from an Internet-based cloud and/or from peers (e.g., other OBUs) to enable a seamless user experience in which the user feels he/she has access to an entire map.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to include one or more communication ports to external sensors associated with the view, said processing logic being configured to receive one or more descriptors of the view using said one or more communication ports, as taught by Addepalli as disclosed above, in order to ensure accurate environmental information when displaying an image of an area (Addepalli Paragraph 2 “This disclosure relates in general to the field of electronic communications and, more particularly, to routing, mobility, application services, discovery, and sensing in a vehicular network environment.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20140324843 A1) (“Rapoport”) in view of Chau (US 20100250581 A1) (“Chau”) further in view of Yang (CN 104199944 B) (“Yang”) (Translation attached).

With respect to claim 11, Rapoport in view of Chau fail to explicitly disclose creating two or more images representing an animation of the view, said fourth processing logic being configured to add one or more moving effects to said two or more images representing an animation of the view.
Yang, teaches creating two or more images representing an animation of the view, said fourth processing logic being configured to add one or more moving effects to said two or more images representing an animation of the view (See at least Yang Paragraph 80 “ After adjusting the bone weights, use the Bone Offset tool to place the limbs To the correct position; open and display the bottom avi file, drag the time slider to the corresponding position, use the bone setting tool to move the limb bones, refer to the underlying animation, move the limbs, and keyframes will be automatically generated, after 30 frames are set , select the last row of keyframes to generate a loop animation, thereby converting the user image into a dynamic walking image of the user”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Rapoport in view of Chau to include creating two or more images representing an animation of the view, said fourth processing logic being configured to add one or more moving effects to said two or more images representing an animation of the view, as taught by Yang as disclosed above, in order to show accurate imagery of a user’s intended travel path (Yang Paragraph 7 “In view of this, the present invention provides a method and device for realizing street view display, so as to solve the technical problem of complex user operations using street view maps in the prior art”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667